Case 1:19-cv-03930-CM Document 32 Filed 05/13/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ESPIRITU SANTO HOLDINGS, LP,

Petitioner,

-against- Civil Action No. 19-cy-03930
LIBERO PARTNERS, LP,
and

ESPIRITU SANTO TECHNOLOGIES, LLC

Respondents.

 

 

DECLARATION OF EDUARDO AMERENA MINVIELLE

I, Eduardo Amerena Minvielle, hereby declare, under penalty of perjury, pursuant to
28 U.S.C. § 1746, that the following is true and correct:

de I am a name partner in Amerena Abogados, a law firm in Mexico City. I have
personal knowledge of the facts and circumstances set forth in this Declaration, and as to those
statements for which I do not have personal knowledge, I make my declaration on information and
belief after a good faith investigation. I submit this declaration in further support of Respondents’
opposition to ES Holdings’ Emergency Motion for Preliminary Injunction and Temporary
Restraining Order In Aid of Arbitration.

2. In my role as counsel to Servicios Administrativos Lusad, S. de R.L. de C.V. and
Servicios Digitales Lusad, S. de R.L. de C.V. (“Lusad”), I have personal knowledge of four related
criminal proceedings that are currently ongoing in Mexico against Petitioner Espiritu Santos
Holding LP’s principals Mr. Santiago Leon Aveleyra and/or Mr. Eduardo Zayas Duefias. I also

have personal knowledge of non-related prior and on-going criminal proceedings involving Mr.
Case 1:19-cv-03930-CM Document 32 Filed 05/13/19 Page 2 of 3

Eduardo Zayas Duefias and Mr. Santiago Leén Aveleyra, as well as at least one arrest warrant that
was executed in 2016 against Mr. Eduardo Zayas Duefias in relation to a forgery.

2. Regarding the related criminal proceedings, in the criminal file CI-FMH/MH-3/UI-
1 $/D/00749/12-2018, Messrs. Eduardo Zayas Duefias, Santiago Leon Aveleyra, Eduardo Herrera
de Juana, and Filiberto Hinojosa Garcia, are under state investigation for allegedly conspiring to
steal, and for stealing, two computers owned by Servicios Administrativos Lusad, S. de R.L. de
C.V. (a subsidiary of Servicios Digitales Lusad, S. de R.L. de C.V.), which contained confidential
and proprietary information belonging to Lusad as well as personal information that belonged to
the employees that were assigned said computers. See Exhibit 1 (true and correct copy of excerpts
of criminal file CI-FMH/MH-3/UI-1 S/D/00749/12-2018 including photographs of theft of
computers from the premises of Lusad). As part of the investigation, the Assistant District Attorney
received information from the District Attorney’s Central Office linking Petitioner’s principals
Mr. Eduardo Zayas Duefias to seven other criminal investi gations and Mr. Santiago Leon Aveleyra
to two additional criminal investigations. After analyzing the underlying facts the Assistant
District Attorney in charge of this matter has found probable cause to proceed against Mr. Zayas
See Exhibit 2 (true and correct copy of Request of Court to hold a hearing presenting Mr. Zayas
with the charges before him after the finding of probable cause).

4. In the criminal file CI-FMH/MH-4/UI-2 S/D/00598/02-2019, Mr. Eduardo Zayas
Duefias is fader state investigation for allegedly producin g forged documents as part of the above-
mentioned criminal investigation CI-FMH/MH-3/UI-1 S/D/00749/12-2018. Evidence is currently
being collected by the assistant district attorney overseeing this matter. See Exhibit 3 (true and

correct copy of excerpts of criminal file CI-FMH/MH-4/UI-2 S/D/00598/02-2019).
Case 1:19-cv-03930-CM Document 32 Filed 05/13/19 Page 3 of 3

§; In the criminal file CI-FMH/MH-4/UI-3 S/D/01013/03-2019, there is an ongoing
investigation regarding a death threat to Mr. Fabio Massimo Covarrubias Piffer’s, who is the
principal of Respondents Libero Partners LP and Espiritu Santo Technologies, LLC. The death
threat consisted of a funeral wreath with Mr. Covarrubias’ name that was delivered in the middle
of the night to his residence in Mexico City. See Exhibit 4 (true and correct copy of excerpts of
criminal file CI-FMH/MH-4/UI-3 S/D/01013/03-2019 including photographs). This wreath was
delivered to Mr. Covarrubias Piffer in the days after the conflict between the Parties became
heated, after Lusad filed civil lawsuits against the Petitioner’s principals, Mr. Leén and Mr. Zayas.
Mr. Covarrubias Piffer stated to investigators that the only enmity acknowledged in his immediate
circle was with Petitioner’s principals, Messrs. Zayas and Leon.

6. In the criminal file CI-FMH/MH-4/UI-2 S/D/01484/04-2019, Mr. Eduardo Zayas
Duefias is under investigation for allegedly forging Servicios Digitales Lusad, S. deR.L. deC.V.’s
board meeting minutes around March 6, 2019 and submitting them as part of an administrative
procedure in Mexico City. In addition, Mr. Duefias is being investigated for using this doctored
information in a civil proceeding initiated by Lusad against Petitioner’s principals. See Exhibit 5

(true and correct copy of excerpts of criminal file CI-FMH/MH-4/UI-2 S/D/01484/04-2019).

   

I declare under penalty of perjury under the laws of the Unj a that the
foregoing is true and correct.

Executed on May 10, 2019

 
